343 S.W.3d 368 (2011)
Charles E. CHISM, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72085.
Missouri Court of Appeals, Western District.
June 28, 2011.
Laura G. Martin, for Appellant.
Daniel N. McPherson, for Respondent.
Before Division Three: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM:
Charles Chism appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. Chism sought to vacate his convictions for forcible rape, section 566.030, RSMo Cum.Supp.2011, forcible sodomy, section 566.060, RSMo Cum.Supp.2011, and two counts of domestic assault in the second degree, section 565.073, RSMo Cum.Supp.2011, and two concurrent fifteen year sentences and two concurrent seven year sentences. On appeal, he claims ineffective assistance of appellate and trial counsel. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment of the motion court is affirmed. Rule 84.16(b).